Citation Nr: 0819313	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-28 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 80 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date prior to June 3, 2002, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran had active duty service from October 1943 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied entitlement to 
an effective date prior to June 3, 2002, for the award of a 
TDIU as well as entitlement to an evaluation in excess of 80 
percent for bilateral hearing loss.

In May 2008, a Deputy Vice-Chairman of the Board granted the 
February 2008 motion of the appellant's representative to 
advance this case on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level VIII hearing loss for VA purposes in the left ear and 
by no worse than Level XI hearing loss for VA purposes in the 
right ear.

3.  In a November 2004 Board decision, the Board awarded an 
earlier effective date of June 3, 2002, for entitlement to a 
TDIU.  The veteran did not appeal that decision, and it 
became final.

4.  A December 2004 rating decision, the RO assigned an 
effective date of June 3, 2002, for entitlement to a TDIU.  
The veteran did not appeal that decision, and it became 
final.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 80 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  The criteria for an effective date prior to June 3, 2002, 
for the grant of a TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2007), Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for an earlier effective 
date for the award of a TDIU and for entitlement to an 
evaluation in excess of 80 percent for bilateral hearing loss 
were received in November 2006.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
November 2006 and May 2007.  These letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  Thereafter, the claims were reviewed and a statement 
of the case was issued for the increased rating claim in July 
2007 and for the earlier effective date claim in September 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in November 
2006.

As the resolution of the veteran's appeal for an earlier 
effective date for the award of a TDIU is dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits, no further development under the 
VCAA or previously existing law is warranted.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).

For the veteran's increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In this case, the November 2006 and May 2007 letters informed 
the veteran of the necessity of providing evidence 
demonstrating a worsening or increase in severity of the 
disability.  However, the Board notes that these letters did 
not provide the exact rating criteria necessary for 
entitlement to a higher disability and did not notify the 
claimant that he could provide medical or lay evidence 
demonstrating the effect that worsening or increase in 
severity of the disability has on his employment and daily 
life.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

The Court has stated that "nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  In this case, the veteran demonstrated that there 
was actual knowledge of what was needed to establish the 
claim.  In written statements of record dated in January and 
July 2007, the veteran and his spouse have specifically 
discussed the physical restrictions resulting from his 
service-connected bilateral hearing loss disability.  
Additional evidence of record further establishes that the 
veteran is not currently employed.  The veteran was also 
informed of the exact test results needed for an increased 
evaluation for bilateral hearing loss in the statement of the 
case issued in connection with the current appeal in July 
2007.  Consequently, actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short Bear 
v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In sum, the veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
veteran, and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant private and VA 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  He has also been 
provided with a VA medical examination to assess the current 
state of his service-connected bilateral hearing loss.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Increased Rating for Bilateral Hearing Loss

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following matters is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2007).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of level I.  See 
38 C.F.R. § 4.85(f) (2007).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2007).   

In January 2007, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
65
85
100
90
105
95
LEFT
40
45
80
85
105+
79

Speech audiometry revealed speech recognition ability of 56 
percent in the left ear and of 4 percent in the right ear.

Applying the above results to the Table VI chart (as well as 
Table VIa applicable to right ear findings due exceptional 
patterns in hearing impairment), a puretone threshold average 
of 95 and a speech discrimination of 4 percent, in the right 
ear, will result in level XI hearing for that ear.  A 
puretone threshold average of 79 and a speech discrimination 
of 56 percent, in the left ear, will result in level VIII 
hearing for that ear.  Applying these results to the Table 
VII chart (with right ear being the "poorer" ear), a level 
XI for the right ear, combined with a level VIII for the left 
ear, will result in a 70 percent compensation evaluation.  

The claims file also contains a January 2007 private 
audiology evaluation report from Dr. A. B. that included 
audiometric findings in graphic instead of numeric form.  
Unfortunately, the Board is unable interpret audiograms which 
are presented in graphic rather than numerical form.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).

Thus, the Board finds that the continuation of previously 
assigned 80 percent evaluation is proper based upon the 
January 2007 VA audiometric examination findings, as 
mechanically applied to the relevant tables.  Evidence of 
record clearly does not reflect impaired hearing acuity 
levels which would warrant the assignment of an evaluation in 
excess of 80 percent for bilateral hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law; the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

For all the foregoing reasons, the veteran's claim for 
entitlement to an evaluation in excess of 80 percent for 
bilateral hearing loss must be denied.  The Board has also 
considered staged ratings, under Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
his service-connected bilateral hearing loss disability that 
would take the veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

Earlier Effective Date for TDIU

In a December 2003 rating decision awarded the veteran a 
TDIU, effective October 23, 2002.  The veteran appealed the 
assignment of the effective date for this benefit.

In a November 2004 decision, the Board granted entitlement to 
an earlier effective date of June 3, 2002 for the award of a 
TDIU.  Thereafter, in a December 2004 rating decision, the RO 
assigned the veteran an effective date of June 3, 2002 for 
the award of a TDIU. 

The veteran did not initiate an appeal of November 2004 Board 
decision.  VA regulations provide that Board decisions are 
final from the stamped mailing date on the face of the 
decision, unless reconsideration is ordered, the decision is 
revised due to clear and unmistakable error (CUE), or a 
timely notice of appeal is received by the Court.  See 38 
C.F.R. § 20.1100 (2007).  Although notified of the December 
2004 RO rating decision and his procedural and appellate 
rights in an RO letter dated on December 8, 2004, the veteran 
also did not initiate an appeal of that determination.  As 
such, that decision is also final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In a written statement received in November 2006, the veteran 
indicated that he wanted an earlier effective date for his 
100 percent payments back to 1946.

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000). The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2007) (to the same effect). 

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12- 
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).

However, under VA law there is no basis for a freestanding 
earlier effective date claim from matters addressed in a 
final rating decision.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

In Rudd v. Nicholson, the veteran sought earlier effective 
dates for various benefits, by attempting to overcome final 
unappealed rating determinations dated years earlier.  The 
United States Court of Appeals for Veterans Claims held that 
a final decision of the Secretary was subject to revision 
only on the grounds of clear and unmistakable error, or upon 
the presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards.  The Court concluded that 
there was no proper claim, and dismissed the case.  Id. 

Applying the holding in Rudd to the facts of this case, the 
Board finds that the veteran did not timely appeal the 
November 2004 Board decision or the December 2004 rating 
decision, and these determinations became final.  He has not 
raised the issue of CUE in the November 2004 Board decision 
or the December 2004 rating decision.  Therefore, this claim 
is not proper, and is dismissed.

	
ORDER

Entitlement to an evaluation for bilateral hearing loss in 
excess of 80 percent is denied.

The claim for an effective date earlier than June 3, 2002, 
for the grant of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


